DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Andy E. Bailey, C.T., DATE: October 6, 1989

Petitioner, Docket No. C-110

ev. - DECISION CR 47

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On March 2, 1989, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in Medicare and State health care
programs. The I.G. told Petitioner that his exclusion
was due to the revocation by Georgia's Composite State
Board of Medical Examiners (the Board of Examiners) of
Petitioner's license to practice as a cardiac technician
in the State of Georgia. Petitioner was advised that he
would have the right to apply for reinstatement to the
Medicare and Medicaid programs when he obtained a valid
license to practice as a cardiac technician in Georgia.

Petitioner timely requested a hearing, and the case was
assigned to me for a hearing and decision. Petitioner
moved that I appoint counsel to represent him in this
case. I conducted a prehearing conference by telephone
on May 10, 1989, at which I ruled that I was without
authority to appoint counsel to represent Petitioner. I
suggested to Petitioner that he seek representation from

' "state health care program" is defined by section 1128(h)

of the Social Security Act to include any State Plan approved
under Title XIX of the Act (such as Medicaid). I use the term
"Medicaid" hereafter to represent all State health care programs
from which Petitioner was excluded.
2

whatever agency could provide free legal assistance to
indigent persons. Petitioner has not obtained counsel
and has appeared pro se in this case.

During the May 10, 1989 prehearing conference, the I.G.
stated that he intended to move for summary disposition.
I issued a Prehearing Order on May 12, 1989, which, among
other things, established a schedule for the I.G. to move
for summary disposition and for the Petitioner to respond
to the motion. The I.G. filed a motion for summary
disposition pursuant to this Order, and Petitioner filed
a timely response to the motion.

Petitioner requested oral argument of the motion, and I
held oral argument in Grovetown, Georgia, on
September 18, 1989.

I have considered the arguments contained in the I.G.'s
motion for summary disposition, the undisputed material
facts, and applicable law and regulations. I conclude
that the exclusions imposed and directed by the I.G. are
authorized by section 1128(b) (4) (A) of the Social
Security Act and are reasonable. Therefore, I am
deciding this case in favor of the I.G.

ISSUES
The issues in this case are whether:

1. The Board of Examiners revoked Petitioner's
license to practice as a cardiac technician for reasons
bearing on Petitioner's professional competence or
performance;

2. It would be relevant for Petitioner to prove
that he was deprived of due process in a state criminal
proceeding or in his license revocation hearing;

3. The exclusions imposed and directed against
Petitioner are reasonable.
3
FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner was licensed as a cardiac technician
in the State of Georgia. I.G. Ex. 3/2.°

2. On October 6, 1986, the Board of Examiners held
a hearing concerning whether Petitioner's license should
be revoked. I.G. Ex. 3/1.

3. On September 4, 1987, a Hearing Officer for the
Board of Examiners issued a recommended decision in
Petitioner's case. I.G. Ex. 3.

4. The Hearing Officer found that Petitioner had
been convicted of a felony, in violation of State rules
and regulations governing licensure of medical
technicians. I.G. Ex. 3/3.

5. The Hearing Officer found that Petitioner had
failed to comply with recertification requirements for
licensing as required by State regulations. I.G. Ex.
3/3.

6. The Hearing Officer concluded that Petitioner's
felony conviction and failure to comply with
recertification requirements constituted a factual and
legal basis to revoke Petitioner's license to practice as
a cardiac technician. I.G. Ex. 3/3.

7. On July 11, 1988, the Board of Examiners issued
its final decision in Petitioner's case. I.G. Ex. 2.

8. The Board of Examiners adopted the findings of
fact, the conclusions of law, and the recommended
decision of the Hearing Officer, and revoked Petitioner's
license to practice as a cardiac technician. I.G. Ex.
2/1.

2 Exhibits and the parties' memoranda will be cited as

follows:
I.G.'s Exhibit I.G. Ex. (number) / (page)

Memorandum in Support of Motion
for Summary Judgment I.G.'s Brief at (page)

Response to Motion for Summary
Judgment P.'s Memorandum at (page)
4

9. The Board of Examiners revoked Petitioner's
license to practice as a cardiac technician for reasons
bearing on Petitioner's professional competence or
performance. Findings 4-8.

10. The Secretary of Health and Human Services (the
Secretary) delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg.
21662, May 13, 1983.

11. On March 2, 1989, the I.G. excluded Petitioner
from participating in the Medicare program and directed
that he be excluded from participating in Medicaid,
pursuant to section 1128(b) (4) (A) of the Social Security
Act. I.G. Ex. 1.

12. Petitioner's exclusion is effective until such
time as his license to practice as a cardiac technician
in Georgia is restored and his participation status is
reinstated. I.G. Ex. 1/2.

13. The I.G. had discretion to exclude Petitioner
from participation in Medicare and to direct his
exclusion from participation in Medicaid. Finding 9;
Social Security Act, section 1128(b) (4) (A).

14. Petitioner's assertions that he was deprived of
due process at his State criminal trial and by the Board
of Examiners are not relevant. See Social Security Act,
section 1128(b) (4) (A).

15. The exclusion imposed and directed against
Petitioner is reasonable. Social Security Act, section
1128(b) (4) (A).

ANALYSIS

The Board of Examiners revoked Petitioner's license to
practice as a cardiac technician in Georgia based on a
Hearing Officer's findings that Petitioner had been
convicted of a felony and had failed to comply with
State recertification requirements. Findings 4-8.
Subsequently, the I1.G. imposed and directed an exclusion
against Petitioner pursuant to section 1128(b) (4) (A) of
the Social Security Act. This section permits such an
exclusion of any individual or entity:

(W)hose license to provide health care has been
revoked or suspended by any State licensing
authority, or who otherwise lost such a
5

license, for reasons bearing on the
individual's or entity's professional
competence, professional performance, or
financial integrity; ...

The exclusion imposed and directed by the I.G. is
indefinite in duration. Petitioner may request
reinstatement as a provider in Medicare and Medicaid when
his license is restored.

Petitioner does not deny that his license to practice as
a cardiac technician was revoked. He does not dispute
that the rationale expressed by the Board of Examiners
for revoking his license pertained to his professional
competence or performance. He does not dispute that,
assuming it was reasonable for the I.G. to exclude hin,
the indefinite nature of the exclusions is unreasonable.

Petitioner contends that he was denied due process at
both his State criminal trial and at the license
revocation proceeding. He asserts that he should be
permitted to offer evidence in this case to prove that he
was denied due process. P.'s Brief at 1. He argues that
if the proceedings which resulted in his license
revocation were unfair, then the I.G.'s determination to
impose and direct an exclusion against him is
unreasonable,

The I.G. argues that the authority contained in section
1128(b) (4) (A) for the Secretary (or his delegate, the
I.G.) to impose and direct exclusions derives from the
actions taken by state licensing boards, not the
underlying facts on which state boards' decisions may be
based. The I.G. contends that the validity of
Petitioner's license revocation is not at issue in this
case. I.G.'s Brief at 3. Therefore, according to the
I.G., evidence as to the fairness of state proceedings is
not relevant in this case.

1. The Board of Examiners revoked Petitioner's
hearing on Petitioner's professional competence or
performance.

The I.G. contends that either of the reasons given by the
Board of Examiners for revoking Petitioner's license to
practice as a cardiac technician establish that the
license revocation was for reasons bearing on
Petitioner's professional competence or performance. AS
is noted above, Petitioner has not disputed that the
reasons given by the Board of Examiners for revoking
6

Petitioner's license pertain to his professional
competence or performance.

I conclude that Petitioner's failure to comply with
recertification requirements relates to his professional
competence or performance. These requirements, as stated
in Georgia law at 0.G.C.A. 31-11-58, include both active
practice and continuing education requirements. Failure
by a licensed practitioner to comply with these
requirements certainly could affect his competence to
render licensed services or the quality of the services
he renders. Therefore, the Board of Examiners' license
revocation decision was at least in part based on reasons
bearing on Petitioner's professional competence or
performance.

The Hearing Officer who conducted a hearing in
Petitioner's license revocation case for the Board of
Examiners found that Petitioner had been convicted of the
offense of felony murder. I.G. Ex. 3/2. I do not accept
the I.G.'s contention that a conviction for felony murder
relates to an individual's professional competence to
provide health care or his performance as a health care
provider, absent evidence establishing the circumstances
and nature of the offense. In any event, the fact that
Petitioner's license was revoked because, among other
things, he had failed to comply with recertification
requirements satisfies the requirement in section
1128(b) (4) (A) that license revocation be for reasons
bearing on an individual or entity's professional
competence or performance.

3 at oral argument, counsel for the I.G. contended that

section 1128(b)(4)(A) should be read to mean that the Secretary
has authority to exclude an individual or entity where that
party's license to provide health care had been revoked or
suspended for any reason by a state licensing authority. It is
possible to read the statute as the I.G. urges. It is also
possible to read this section as requiring that the revocation or
suspension be for reasons bearing on an individual's professional
competence, performance, or financial integrity, as a
prerequisite for the Secretary having authority to impose and
direct exclusions. There is no need for me to resolve this
interpretation issue in this case.
7

2. Petitioner's assertions that he was deprived of
due process at his criminal trial and by the Board of

Examiners are irrelevant.

Petitioner's principal argument is that he was denied due
process at his criminal trial and by the Board of
Examiners. Petitioner contends that the I.G.'s exclusion
determination is invalid because it is based on defective
proceedings.

Identical arguments to those raised by Petitioner in this
case were raised by the petitioners in two recent cases,
John W. Foderick, M.D. v. The Inspector General, Civil
Remedies Docket No. C~113 (1989), and Frank Waltz, M.D.
yv. The Inspector General, Civil Remedies Docket No. C-86
(1989). In both of these cases, I held that claims of
impropriety in state license revocation proceedings are
not relevant to deciding whether the I.G. acted properly
to impose and direct exclusions pursuant to section

1128 (b) (4) (A). As I held in Waltz and Foderick, I
conclude here also that Petitioner's claims concerning
the fairness of state criminal proceedings and the Board
of Examiners license revocation hearing are not relevant
to the issues in this case. The I.G.'s authority to
impose and direct exclusions pursuant to section
1128(b) (4) (A) emanates from the actions taken by state
licensing boards. The law does not intend that the
Secretary examine the fairness of the process which led
to the state boards' decisions.

Furthermore, the section of the Social Security Act which
entitles parties to administrative hearings in certain
contested cases does not authorize collateral challenges
of state decisions on due process grounds. Section
205(b) of the Social Security Act authorizes hearings
with respect to specific decisions by the Secretary (or
by officials with authority delegated by the Secretary).
This section does not provide a petitioner with the right
in an administrative hearing to prevail based on issues
which are not relevant to the Secretary's decision. In
this case, the "decision" which is challenged is the
I.G.'s determination to exclude Petitioner based on the
Board of Examiners' license revocation decision. The
fairness of the state board or criminal proceeding is not
relevant to the I.G.'s exclusion determination, and thus
8

evidence relating to the fairness of state proceedings is
similarly not relevant.’

3. The exclusion imposed and directed against
Petitioner is reasonable.

I held in Waltz and Foderick that Congress intended that
the Secretary exclude individuals or entities who have
lost their license for reasons pertaining to their
professional competence or performance, or their
financial integrity, from reimbursement for performing
those services for which they had been licensed, until
such time as their licenses are restored. This
interpretation of the law is consistent with legislative
history and with the statutory purpose of giving the
Secretary a remedy to protect Medicare beneficiaries and
Medicaid recipients from individuals or entities who are
found capable of causing harm to beneficiaries and
recipients.

Petitioner does not dispute that, assuming the I.G. had
authority to impose and direct an exclusion in this case,
the duration of the exclusion imposed and directed
against him is reasonable. The length of the exclusion
imposed and directed in this case coincides with the term
of Petitioner's license revocation--that is, Petitioner
is excluded until his license is restored and he applies
for and receives reinstatement. I conclude that, given
the purpose of the law, the term of the exclusion in this
case is reasonable.

CONCLUSION

Based on the evidence and the law, I conclude that the
I.G.'s determination to exclude Petitioner from
participating in Medicare, and to direct that Petitioner
be excluded from participating in Medicaid, was justified
pursuant to section 1128(b) (4) (A) of the Social Security
Act. I conclude further that it was reasonable to base
the duration of the exclusion on Petitioner's obtaining

* he exclusion law does not operate as a bar toa

petitioner appealing a state board's revocation decision, or a
state criminal conviction.
9
a license as a cardiac technician in Georgia. Therefore,

I am entering a decision in favor of the I.G. in this
case.

/s/

Steven T. Kessel
Administrative Law Judge
